               Case 2:19-cv-00133-RSL Document 3 Filed 01/30/19 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
     MICAELA RENOJ PEREZ, an individual,
10                                                         No. 19-2-01930-1 KNT
                                         Plaintiff,
11                                                         VERIFICATION OF COUNSEL
                v.
12
     CITY OF TUKWILA, d/b/a TUKWILA
13   POLICE DEPARTMENT, a local
     government entity; and BRENT FRANK, an
14   individual,

15                                    Defendants.

16

17              I, RICHARD B. JOLLEY, state and verify as follows:

18              1.       I am an attorney with the law firm of Keating, Bucklin & McCormack, Inc.

19   P.S., and counsel for Defendants. I have personal knowledge of the facts set forth in this

20   verification and am otherwise competent to testify to the matters set forth herein.

21              2.       I verify that I reviewed the King County Superior Court docket for cause

22   number 19-2-01930-1 and that the following exhibits A-G attached hereto are true and

23   correct copies of all the records and proceedings that are on file with the Clerk of the King

24   County Superior Court in this matter as of January 30, 2019.

25              Exhibit A:     Personal Injury Complaint

26              Exhibit B:     Summons

27              Exhibit C:     Case Information Cover Sheet

     VERIFICATION OF COUNSEL - 1                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     19-2-01930-1 KNT                                                         ATTORNEYS AT LAW
                                                                        801 SECOND AVENUE, SUITE 1210
     1002-01509/409012                                                 SEATTLE, WASHINGTON 98104-1518
                                                                             PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
               Case 2:19-cv-00133-RSL Document 3 Filed 01/30/19 Page 2 of 3




 1              Exhibit D:     Order Setting case Schedule-Civil

 2              Exhibit E:     Affidavit/Declaration Certificate of Service

 3              Exhibit F:     Notice of Appearance

 4              Exhibit G:     Superior Court Notice of Removal

 5

 6              I declare under penalty of perjury that the foregoing is true and correct.

 7
     DATED: January 30, 2019
 8
                                               KEATING, BUCKLIN & McCORMACK, INC., P.S.
 9

10
                                               By: /s/ Richard B. Jolley
11                                             Richard B. Jolley, WSBA #23473
12                                             Attorney for Defendants

13                                             801 Second Avenue, Suite 1210
                                               Seattle, WA 98104-1518
14                                             Phone: (206) 623-8861
                                               Fax: (206) 223-9423
15                                             Email: rjolley@kbmlawyers.com
16

17

18

19

20

21

22

23

24

25

26

27

     VERIFICATION OF COUNSEL - 2                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     19-2-01930-1 KNT                                                            ATTORNEYS AT LAW
                                                                           801 SECOND AVENUE, SUITE 1210
     1002-01509/409012                                                    SEATTLE, WASHINGTON 98104-1518
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
               Case 2:19-cv-00133-RSL Document 3 Filed 01/30/19 Page 3 of 3




 1                                   DECLARATION OF SERVICE

 2              I hereby certify that on January 30, 2019, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5              Attorneys for
 6
                Eric S. Nelson, WSBA #22065
 7              Nelson Injury Law, PLLC
                1001 4th Avenue, Suite 4400
 8              Seattle, WA 98154-1192
                T: (206) 812-8000
 9              F: (206) 691-8731
                Email: eric@nelsoninjurylaw.com
10

11

12   and I hereby certify that I have mailed by United States Postal Service the document to the

13   following non CM/ECF participants:

14

15              N/A

16
     DATED: January 30, 2019
17

18
                                                     /s/ Christine Jensen Linder
19                                                   Christine Jensen Linder
                                                     Email: clinder@kbmlawyers.com
20

21

22

23

24

25

26

27

     VERIFICATION OF COUNSEL - 3                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     19-2-01930-1 KNT                                                          ATTORNEYS AT LAW
                                                                         801 SECOND AVENUE, SUITE 1210
     1002-01509/409012                                                  SEATTLE, WASHINGTON 98104-1518
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
